            CASE 0:21-mj-00244-JTH Doc. 4 Filed 03/19/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



United States of America,
                                                         Criminal No. 21-mj-244 JTH
                     Plaintiff,

v.
                                                          ORDER OF REMOVAL
Jordan Kenneth Stotts,

                     Defendant.




       The above captioned case was before the undersigned United States Magistrate

Judge on March 19, 2021.          Defendant released on conditions and waived the removal

hearing.

       Based on defendant=s waiver, the court finds that the defendant is the same person

named in the warrant filed in the District of Columbia, and is ordered removed to that

district for further proceedings.



Dated: March 19, 2021                       s/Jon T. Huseby
                                            Jon T. Huseby
                                            United States Magistrate Judge
